SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 25, 2011 CRAFT BREWERS ALLIANCE, INC. (Exact Name of Registrant as Specified in Charter) Washington 0-26542 91-1141254 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, OR 97227-1733 (Address of Principal Executive Offices, Zip Code) (503) 331-7270 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 25, 2011, the Company held its 2011 Annual Meeting of Shareholders.The following proposals were submitted to a vote:the election of seven directors to serve until the 2012 Annual Meeting of Shareholders and until their successors are elected and qualified, and ratification of the appointment of Moss Adams LLP, as the Company’s independent registered public accounting firm for the year ended December 31, 2011. These proposals were adopted by the votes specified below: Votes Votes Broker For Withheld Non-Votes 1. Election of Directors Timothy P. Boyle Marc J. Cramer Andrew R. Goeler Kevin R. Kelly David R. Lord John D. Rogers, Jr. Kurt R. Widmer Votes For Votes Against Abstained Broker Non-Votes 2. Ratification of the Appointment of Independent Registered Public Accounting Firm - 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRAFT BREWERS ALLIANCE, INC. Dated:May 31, 2011 By: /s/ Joseph K. O’Brien Joseph K. O’Brien Controller and Chief Accounting Officer 3
